Citation Nr: 1438122	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-22 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Three Rivers Hospital on October 9, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Marines Corps from July 1964 to August 1969 and in the United States Army from March 1970 to November 1973.  The Veteran also had a period of service in the United States Army from November 1973 to May 1975, considered to have been under dishonorable conditions by reason of a discharge issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  See 38 C.F.R. § 3.12(c)(6) (2013).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Murfreesboro, Tennessee.  

A review of the Veterans Benefits Management System does not reveal any documents.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed by the Board.

The appeal is REMANDED to the VAMC in Murfreesboro, Tennessee.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to attempt to obtain VA administrative and/or medical records.  

The Veteran has requested reimbursement for his unauthorized medical expenses.  He has contended that his private hospitalization on October 9, 2009 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).  

On the morning of Friday, October 9, 2009, the Veteran was driven by his wife to the private emergency room of Three Rivers Hospital in Waverly, Tennessee, at approximately 11:00 a.m.  The Veteran reported experiencing constant pain and swelling under his tongue and throughout his jaw after sustaining a bee/wasp sting under his tongue a half hour before his visit to the hospital.  He took several Benadryl, but felt no improvement.  He felt he was having an allergic reaction to the sting.  The hospital reports listed the acuity level as "non-urgent."  No swelling or respiratory distress was observed.  No puncture wound was observed.  No signs of an allergic reaction were observed.  He was ambulatory when he arrived.  He remained at the hospital for a little over an hour before discharge at 12:10 p.m.  The Veteran is not service-connected for any allergic problem.  Although the Veteran is service-connected for PTSD and hemorrhoids, there is no dispute that his private hospitalization was for a nonservice-connected disorder.  He has no health insurance.  The amount of the outstanding bill is $276.50.

He felt that due to his history of "severe" allergies, including an allergy to the caine family (e.g., Novocain), he was in immediate danger from the sting.  He was afraid the sting would worsen due to its odd location under his tongue.  He has also asserted that the nearest VAMC and VA Outpatient Clinic in Nashville, Tennessee, were not feasibly available at the time of the private hospitalization, due to their respective distances from his home (both are approximately 65 miles away, or over an hour drive).  In contrast, the private Three Rivers Hospital where he received his treatment is only less than a mile away from his home, or a three minute drive.  In addition, he has contended that VA medical personnel at the Vine Hill VA Clinic spoke with his wife on the telephone on two occasions on October 9th and instructed the Veteran to seek treatment for his sting at a private emergency room.  See January 2010 NOD; June 2010 VA Form 9; June 2014 brief.      

Upon review, the Board finds that additional development of the evidence is required.  A remand is required to secure possible outstanding VA administrative or telephone records.  In this regard, the Veteran has stated that his wife was instructed on the morning of October 9, 2009, by telephone by VA medical personnel at the Vine Hill VA Outpatient Clinic in Nashville, Tennessee, to go to a private emergency room to receive treatment for his wasp / bee sting.  No records from that time period are associated with the claims file.  Subsequent Vine Hill VA Outpatient Clinic records from Nashville, Tennessee, dated one month later in November 2009 reveal that the Veteran has contacted the Vine Hill VA Clinic on other occasions.  Such records, if available, may shed further light on whether his October 9, 2009 private hospitalization was rendered in a medical emergency.  If outstanding VA administrative or telephone records from VA medical personnel exist from October 9, 2009, the VAMC should obtain them and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Secure all medical, administrative, and telephone records from the VA for October 9, 2009.  The Veteran has stated that his wife was twice instructed on the morning of October 9, 2009, by telephone by VA medical personnel to bring the Veteran to a private emergency room to receive treatment for his wasp/bee sting.  If these VA telephone / administrative records exist dated on October 9, 2009, they should be obtained and associated with the claims file.

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  When the development requested has been completed, the case should be reviewed by the VAMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and any representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


